Judge NEY,
dissenting.
I dissent.
I would affirm the trial court’s order of restitution because I believe the record reflects that the defendant consented to restitution, contemplating the entire series of thefts, as a condition of her plea bargain. I also believe that People v. Quinonez, 735 P.2d 159 (Colo.1987) is distinguishable from the facts in this ease.
Section 16-11-204.5(1), C.R.S. (1986 Repl. Vol. 8A) provides:
“As a condition of every sentence to probation, the court shall provide that the defendant make restitution to the victim *16of his conduct or to a member of the victim’s immediate family for the actual damages which were sustained. Such restitution shall be ordered by the court as a condition of probation.”
Although the information charged defendant with theft from her employer’s department store on December 5, 1986, the defendant admitted using the same scheme in a series of thefts from the same store. The first person to advise the court of the plea agreement was defendant’s counsel, who made reference to “no other filings based out of this series of events”. Counsel also stated that the issue of restitution was completely open, and was an issue “which we’ll have to bring up to the court probably at sentencing and let the court resolve that.”
Further, the probation report attributes to defendant the statement, “I have agreed to leave the amount of restitution up to the judge.” The defendant prepared a list of the items which she admitted having stolen from her employer. That list reflects that the total monetary amount of theft was an amount greater than the amount of restitution recommended by the probation report. In a written statement to the probation department which was included in its report, the defendant states, “I am willing to pay for what I got or tried to get from them. But I don’t think I should have to pay for everyone elses [sic] mistakes.... ” At the time of the sentencing hearing, defendant’s counsel stated that she had read the presentence report, and had no additions or corrections.
In my view, these matters of record show that defendant consented to the restitution ordered by the trial court. I also believe the majority’s reliance on People v. Quinonez, supra, is misplaced. The fundamental holding in Quinonez is that a defendant may be required to pay restitution only to persons injured by the conduct alleged as the basis for the conviction. That ruling arose from a situation in which restitution had been ordered paid to persons other than victims of the crimes for which the defendant was charged. Here, however, the defendant has admitted to a series of thefts from the same victim — her employer, and restitution has been ordered only as to that victim.
Finally, in my view, a fair reading of § 16-11-204.5(1) compels the conclusion that a defendant may be ordered to pay restitution for the loss the victim suffers in a series of crimes against that same victim. Indeed, the contrary interpretation implicit in the majority opinion permits the defendant to avoid her responsibility to compensate the victim for the loss indisputably attributable to her. I cannot conceive that the General Assembly intended such a result.
I would therefore affirm the restitution order of the trial court.